         Case: 3:18-cv-00746-wmc Document #: 20 Filed: 08/02/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 ERIC HOLTON,

          Plaintiff,                                                 ORDER
    v.
                                                            Case No. 18-cv-746-wmc
 JEFFREY MANLOVE and
 TERRIE VAN WARD,

          Defendants.


         Pro se plaintiff Eric Holton has been granted leave to proceed in this case against

defendants Jeffrey Manlove and Terrie Van Ward on Eighth Amendment deliberate

indifference claims related to their alleged failure to provide Holton medications to address

his severe pain, anxiety and depression. Defendant Manlove responded to the complaint

by filing a motion to dismiss or transfer this case, to which Holton did not respond by the

June 18, 2021, opposition deadline set by the court. On June 25, 2021, the court issued

an order observing that although there was some uncertainty as to whether Holton received

that motion and the court’s deadline because of his recent release from incarceration, it is

Holton’s responsibility to notify the court of any change in address.           (Dkt. #13.)

Therefore, the court gave Holton until July 14, 2021, to respond to defendant’s motion,

warning him that his failure to respond to the court’s order would cause this court to

dismiss this case without prejudice. That deadline has passed, and Holton has neither

responded to the motion to dismiss or transfer, nor contacted the court to provide an

updated address or seek an extension of the July 14 deadline. Accordingly, at this juncture,

the court is dismissing Holton’s claims in this lawsuit, including his claim against defendant
       Case: 3:18-cv-00746-wmc Document #: 20 Filed: 08/02/21 Page 2 of 2




Vanward, without prejudice. Holton may seek leave to reopen this lawsuit, provided that

he can show good cause for his failure to apprise the court of his address and respond to

defendant’s motion to dismiss or transfer.




                                         ORDER

      IT IS ORDERED that:

      1) Plaintiff Eric Holton’s claims in this lawsuit are DISMISSED WITHOUT

          PREJUDICE.

      2) The clerk of court is directed to close this case.

      Dated this 2nd day of August, 2021.

                                          BY THE COURT:

                                          /s/

                                          WILLIAM M. CONLEY
                                          District Judge




                                                2
